Citation Nr: 1604101	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic myelogenous leukemia (CML) as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for chronic myelogenous leukemia (CML) as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1960 to October 1964.

This matter comes before the Board on an appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the issues of entitlement to service connection for hearing loss and tinnitus were also denied in the October 2013 rating decision and the Veteran submitted a notice of disagreement for those issues.  However, on the Veteran's VA Form 9 Substantive Appeal he only appealed the issue of chronic myelogenous leukemia, therefore the issues of entitlement to service connection for hearing loss and tinnitus are not on appeal.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for chronic myelogenous leukemia (CML) as a result of exposure to ionizing radiation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  An April 2009 rating decision denied a claim for service connection for chronic myelogenous leukemia (CML) as a result of exposure to ionizing radiation.  The Veteran did not appeal that decision and the April 2009 decision is final.

2.  The additional evidence presented since the April 2009 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 2009 decision denying the claim for service connection for a chronic myelogenous leukemia (CML) as a result of exposure to ionizing radiation disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Since the April 2009 rating decision, new and material evidence has been received, and the claim for service connection for a chronic myelogenous leukemia (CML) as a result of exposure to ionizing radiation disability is reopened.  38 U.S.C.A. §§1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to reopening the Veteran's claim for service connection for a low back disability, further notice or assistance is unnecessary to aid the Veteran in substantiating this claim and any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for a low back condition in June 2006.  An April 2009 rating decision denied service connection for a chronic myelogenous leukemia (CML) as a result of exposure to ionizing radiation condition based on an advisory opinion from the Director of Compensation and Pension that there was no reasonable possibility the chronic myelogenous leukemia resulted from occupational exposure to ionizing radiation during military service.  The Veteran did not timely appeal the April 2009 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015).  Service connection for a chronic myelogenous leukemia (CML) as a result of exposure to ionizing radiation disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence added to the claims file since the final April 2009 rating decision includes a reference to a September 1999 Center for Disease Control (CDC) radiation summary that indicates that a one-time radiation exposure to 1.5 rad has been shown to result in a doubling dose of cancers of radiosensitive tissues and Chronic Myelogenous Leukemia.  See http://www.atsdr.cdc.gov/toxprofiles (last visited January 28, 2016).  The September 1999 summary is new evidence that suggests that the level of exposure the Veteran received may be linked to the development of his chronic myelogenous leukemia.  Additionally, the Veteran submitted a March 2015 statement detailing the length and specifics of his radiation exposure.  The Veteran stated that from 1961 to 1963 he loaded and downloaded MK7 atomic weapons.  Specifically, he stated that one of his primary jobs during that time was to insert and remove the uranium core on the MK7 weapon while working 48 hours on and 48 hours off shifts.  The Board is aware that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this case, the Board finds that the new evidence added to the record since the final July 2009 rating decision relates to an unproven element of the previously denied claim, and raises a reasonable possibility of allowance of the claim.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.  


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a chronic myelogenous leukemia (CML) as a result of exposure to ionizing radiation disability; to that extent only the claim is allowed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Board notes that the USAF Master Radiation Exposure Registry (MRER) found no external or internal radiation exposure data for the Veteran.  As a result, an inquiry was sent to the Air Force Safety Center (AFSC) for review.  Based on that review, and what the AFSC stated was the Veteran's limited exposure, the AFSC provided an estimated maximum total effective dose equivalent (TEDE), or sum of external and internal dose for the Veteran of approximately 1.6 rem.  

The Veteran submitted new evidence that indicates a one-time radiation exposure to 1.5 rad has been shown to result in a doubling dose of cancers of radio sensitive tissues and chronic myelogenous leukemia.  Furthermore, the Veteran's statement regarding the nature and extent of his exposure indicates that the Veteran's duties were not limited in nature regarding exposure to radiation as suggested by the AFSC.  As the Veteran had radiation exposure from 1961 to 1963, an estimated TEDE of 1.6 rem, and the new evidence suggests a link between radiation exposure and the Veteran's type of leukemia even in lesser amounts, the Board finds that a VA opinion should be obtained to determine whether the Veteran's radiation exposure is related to his chronic myelogenous leukemia.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in order to determine whether the Veteran's chronic myelogenous leukemia is related to his in-service radiation exposure.  The examiner must review the claims file and must note that review in the examination report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following information:

Indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic myelogenous leukemia is related to service, to include exposure to ionizing radiation.  Consideration must be given to the Veteran's statements that from 1961 to 1963 he loaded and downloaded MK7 atomic weapons.  Specifically, he stated that one of his primary jobs during that time was to insert and remove the uranium core on the MK7 weapon while working 48 hours on and 48 hours off shifts.  The examiner should also consider the CDC article suggesting a link between radiation exposure and chronic myelogenous leukemia and other cancers.  See http://www.atsdr.cdc.gov/toxprofiles (last visited January 28, 2016).  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


